Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Press Release New York Press Department | | Diana Phillips | Diana.Phillips@Sothebys.com Investor Relations | | Jennifer Park | Jennifer.Park@Sothebys.com SOTHEBYS ANNOUNCES 2 May 7, 2009, New York Sothebys (NYSE: BID) today announced results for the first quarter ended March 31, 2009. For the quarter ended March 31, 2009, the Company reported operating revenues of $54.4 million, a $74.8 million, or 58%, decrease from the first quarter of 2008. This decrease is primarily due to a 71% decline in net auction sales attributable to the downturn in the global economy and its impact on the international art market that began in September 2008. Partially offsetting this decline is a 560 basis point, or 41%, increase in auction commission margin to 19.2% in the first quarter of 2009 compared to 13.6% in the prior period as a result of the Companys revenue enhancement strategies, impact of the buyers premium increase that was implemented in June 2008 and a change in sales mix. Net loss for the first quarter of 2009 is ($34.5) million, or ($0.53) per share compared to a net loss of ($12.4) million, or ($0.19) for the prior period. This decrease is largely due to the aforementioned net auction sales decline and partially offset by a $37.5 million, or 25%, reduction in operating expenses. This expense improvement is attributable to managements cost reduction initiatives, a lower level of net auction sales and favorable movements in foreign currency exchange rates. Because of the seasonal nature of the art auction market and Sothebys sales calendar, first and third quarters are expected to be loss quarters. First quarter Auction Sales have historically represented approximately 9% - 14% of annual Auction Sales. As a result, typically, first quarter results have not been indicative of expected full year results and we caution investors, as always, to assess the business in six and twelve month periods. Late last year, the Company announced restructuring plans for the fourth quarter of 2008 and first quarter of 2009. In March and April of this year, in response to the continuing downturn in the global economy and the international art market, management initiated an additional strategic review of its operations and on April 27 th , another restructuring plan was approved impacting all areas of the Companys global operations. In total, the headcount reductions associated with these restructuring plans will result in aggregate annual cost savings of approximately $24 million and a 20% reduction in global headcount, with approximately $15 million expected to be realized in 2009. In addition to the restructuring plans, management is implementing a number of other cost savings initiatives impacting all areas of expense which together are expected to result in cost savings of over $160 million in 2009 as compared to 2008. The current $160 million in targeted savings represents a $60 million increase from the $100 million level of targeted savings previously disclosed. This $160 million savings target includes savings from the restructuring plans discussed above. On April 27, 2009, the Executive Committee of Sothebys Board of Directors decided to reduce the Companys indicated annual dividend rate from $0.60 per share to $0.20 per share, a 67% reduction. The revised rate is expected to apply to the next regularly-scheduled quarterly dividend. As a result of this reduction, on an annualized basis, dividend payments are expected to decrease from approximately $41 million to approximately $14 million, representing $27 million in cash savings. Management believes that this is an appropriate decision in response to the current economic environment and will continue to assess the Companys quarterly dividend based upon future operating results and capital requirements. Sothebys first quarter results demonstrate an aggressive response to the ongoing global uncertainty, with costs down 25% and margins up 41%, said Bill Ruprecht, President and Chief Executive Officer of Sothebys. The dynamics of the business are shifting dramatically, positioning us for strong future earnings power when the market rebounds, with more limited downside. Mr. Ruprecht continued: It has been encouraging to see that demand remains positive for great works of art which are well estimated and fresh to the market. We have seen this play out a number of times this spring in all our key locations, most recently in New York over the 2 last two days. We had two major goals for our evening sale of Impressionist and Modern Art  that we would do a good job for our sellers and that the sale would be profitable. We achieved both. Very importantly for the market, 80% of the lots sold on Tuesday evening, our highest sell through rate in two years. In the day sale that followed, the sell through rate of 87% was the highest in ten years. And very specifically, over the last few days we have earned revenues of $13 million, an 18% margin. This is our most profitable result in New York since last spring when our Impressionist and Modern Art sales totals were more than three times as large but brought a margin of only 8%. High sell through rates and profitable sales show the power of our business model and opportunity for the future. The message is clear. At the right price levels, there is a very solid market for great works of art. Second Quarter Sales Earlier this week, Sothebys New York sales of Impressionist and Modern Art totaled $84.4 million with a strong 85% sell through rate for the series, the highest sell through rate for the category in New York in two years. The evening sale was highlighted by Piet Mondrians Composition in Black and White, with Double Lines which brought $9.3 million, well above the pre-sale high estimate of $5 million. A new auction record was set for Tamara de Lempickas Portrait de Marjorie
